                           **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

EDDY LEE SPEARMAN                                §

VS.                                              §                  CIVIL ACTION NO. 9:19cv43

DIRECTOR, TDCJ-CID                               §

                      ORDER ACCEPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION
       Petitioner Eddy Lee Spearman, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The Court previously referred this matter to the Honorable Zack

Hawthorn, United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending that this petition be dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation of United States Magistrate Judge have been filed.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. An appropriate final judgement shall be

entered.
                   So ORDERED and SIGNED April 6, 2020.




                                                           ____________________________
                                                            Ron Clark, Senior District Judge
